Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 08/19/2021 in which claims 6-16 are pending ready for examination.
Allowable Subject Matter
Claims 6-16 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 6, none of the prior arts alone or in combination discloses a method for testing an optical device, the method comprising the steps of extracting a plurality of cross-sections from each of said at least one region of interest, wherein each of said plurality of cross-sections includes an area of said portion of said test pattern, thereby forming a corresponding set of cross-sections for each region of interest for each portion of said test pattern, and for each portion of said test pattern, comparing said corresponding sets of cross-sections to determine a metric for the optical device. 
As for claim 16, none of the prior arts alone or in combination discloses a computer usable non-transitory storage medium having a computer program embodied thereon for causing a suitably programmed system to test an optical device by 
The closest prior art, Richards et al (US 2017/0169747 A1) discloses a method for evaluating quality metrics on an optical device. Richards does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 6 and 16; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 7-15 are allowed due to their dependency of claim 6.

Response to Arguments
Applicant’s argument, see amendments, filed 08/19/2021, with respect to claims 6-16 they have been fully considered and are persuasive.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886